 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

 

Exhibit 10.35

 

AMENDMENT NO. 10 TO

CLINICAL TRIAL AGREEMENT

BETWEEN

ECOG-ACRIN CANCER RESEARCH GROUP

AND SYNDAX PHARMACEUTICALS, INC.

 

This Amendment No. 10 to Clinical Trial Agreement (the “Amendment” or “Amendment
10”) is entered into as of October 15, 2018 (the “Effective Date”), by and
between ECOG-ACRIN Cancer Research Group, on behalf of itself and its member
hospitals, institutions and physicians (the “Group,” “ECOG” or “ECOG-ACRIN”),
and Syndax Pharmaceuticals, Inc. (“Company” or “Syndax”).

 

WITNESSETH:

 

WHEREAS, pursuant to the Clinical Trial Agreement dated March 14, 2014 between
the parties (“Agreement”), the parties agreed to certain terms specified therein
for research services related to Group’s performance of the Study; and

 

WHEREAS, the parties agree to increase the support for the Study to offset the
expenses of additional areas associated with [*] as set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

A.

The following is added to Section 1.G of the Agreement:

 

The Company will provide financial support to the Group in the amount of
$177,121 to support the activities associated with [*] for the Study as set
forth in Exhibit E.  The maximum financial support for the Agreement is
increased from $24,654,424 by $177,121 to $24,831,545.

 

B.

Exhibit B of the Agreement is deleted in its entirety and replaced by Exhibit B
attached hereto.

 

C.

Exhibit F attached hereto is hereby added as Exhibit F of the Agreement thereto.

 

D.

This Amendment constitutes the full understanding of the parties and a complete
and exclusive statement of the terms of their agreement with respect to the
subject matter described herein, and no terms, conditions, understanding, or
agreement purporting to modify or vary the terms of this Amendment shall be
binding unless made in writing and signed by the parties.

 

E.

Except to the extent amended herein, all of the terms and conditions of the
Agreement remain in full force and effect.

 

 

1

--------------------------------------------------------------------------------

 

F.

Capitalized terms herein that are not defined shall have the meaning ascribed to
such terms in the Agreement.

 

G.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall be considered one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, as of the
Effective Date, by proper persons duly authorized.

 

ECOG-ACRIN Cancer Research Group

 

Syndax Pharmaceuticals, Inc.

 

 

 

 

 

 

/s/ Donna Marinucci

 

/s/ Luke J. Albrecht

Name:

 

Donna Marinucci

 

Name:

 

Luke J. Albrecht

Title:

 

Executive Director

 

Title:

 

General Counsel

 

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT B

E2112 Budget & Payment Schedule

 

 

A.

Budget Details

 

 

1.

Budget – Excluding Amendments

 

The budget for this project is $19,406,948 which is itemized as follows:

[*]

 

 

2.

Budget – Amendment 1

 

The budget for Amendment 1 is $1,200,000 which is itemized as follows:

[*]

 

 

3.

Budget – Amendment 3

 

The budget for Amendment 3 ([*] Support) is $450,000 which is itemized as
follows:

[*]

 

 

4.

Budget – Amendment 4

 

The budget for Amendment 4 ([*]) is $7,908 which is itemized as follows:

[*]

 

 

5.

Budget – Amendment 5

 

The budget for Amendment 5 is $30,121 which is itemized as follows:

[*]

 

Statistical services being provided through Amendment 5 is limited to [*] of [*]
services plus [*] of Group [*].

 

 

6.

Budget – Amendment 6

 

The budget for Amendment 6 is $287,438 which is itemized as follows:

[*]

 

 

7.

Budget – Amendment 7

 

The budget for Amendment 7 is $484,091 which is itemized as follows:

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

3

--------------------------------------------------------------------------------

 

 

8.

Budget – Amendment 8

 

The budget for Amendment 8 is $1,582,064 which is itemized as follows:

[*]

 

 

9.

Budget – Amendment 9

 

[*]

 

 

10.

Budget – Amendment 10

 

The budget for Amendment 10 is $177,121 which is to pay for [*] provided by [*].

 

 

11.

Invoicing and Payments

 

Company will make payments within [*] of receipt of invoices from Group
according to the Payment Schedule herein. Payments will be made to as set forth
in Section 1.B of the Agreement as follows:

 

ECOG Research and Education Foundation, Inc.

Agent for ECOG-ACRIN Cancer Research Group

Attn: Donna Marinucci

1818 Market Street, Suite 3000

Philadelphia, PA 19103

Group will send invoices to the following address:

Jeannette Hasapidis

VP, Program Management

Syndax Pharmaceuticals, Inc.

35 Gatehouse Drive, Building D, 3rd Flr

Waltham, MA 02451

 

 

B.

Payment Schedule – Excluding Amendments

 

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 

 

C.

Payment Schedule – Amendment 1

 

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 

 

D.

Payment Schedule – Amendment 3 ([*])

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

4

--------------------------------------------------------------------------------

 

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 

 

E.

Payment Schedule – Amendment 4

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 

 

F.

Payment Schedule – Amendment 5

 

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 

 

G.

Payment Schedule – Amendment 6

 

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 

 

H.

Payment Schedule – Amendment 7

 

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 

 

I.

Payment Schedule – Amendment 8

 

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 

 

J.

Payment Schedule – Amendment 9

 

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 

 

K.

Payment Schedule – Amendment 10

 

Group will submit invoices to Company in accordance with the following Payment
Schedule:

[*]

 




 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

5

--------------------------------------------------------------------------------

 

EXHIBIT F

E2112 Scope of Work – Amendment 10

 

Protocol Title:   A Randomized Phase III Trial of Endocrine Therapy plus
Entinostat/Placebo in Patients with Hormone Receptor-Positive Advanced Breast
Cancer

 

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended

6